       Case 2:21-cv-01816 Document 1-48 Filed 02/26/21 Page 1 of 3 Page ID #:580



 1   Jerry A. Crandall (CSB No. 250192)
 2
     jac@crandalltech.com
     CRANDALL TECHNOLOGIES LLC
 3   1590 Heavenly View Trail
 4   Reno, NV 89523
     Telephone: 775.525.8777
 5   Facsimile: 775.501.5157
 6
     Attorney for Plaintiff
 7   CRANDALL TECHNOLOGIES LLC
 8

 9                        UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11

12                                  WESTERN DIVISION

13
     CRANDALL TECHNOLOGIES LLC,                    Case No. 2:21-cv-01816
14   a Nevada limited liability company,
15
                                                   DECLARATION OF JERRY A.
                  Plaintiff,                       CRANDALL
16

17
           vs.

18   AMGEN INC.,
19   a Delaware corporation,

20                Defendant.
21

22

23         I, JERRY A. CRANDALL, declare:
24         1.     I am an attorney duly admitted to practice law in the State of
25   California and before this Court. I am the attorney of record for Plaintiff Crandall
26   Technologies LLC (Plaintiff) in the above-captioned matter. I have personal
27   knowledge of the facts stated herein and, if called as a witness, I could and would
28   competently testify thereto.


     DECLARATION OF JERRY A. CRANDALL          1                     Case No. 2:21-cv-01816
       Case 2:21-cv-01816 Document 1-48 Filed 02/26/21 Page 2 of 3 Page ID #:581



 1         2.     On February 8, 2021, on behalf of Plaintiff, I deposited with a Secure
 2   Courier service provider known as FedEx an envelope containing a true and
 3   correct copy of U.S. Patent No. 10,254,077 B2 (the ’077 Patent), along with a
 4   letter (dated February 8, 2021), wherein such envelope was addressed to Defendant
 5   Amgen Inc. (Defendant) at 1 Amgen Center Drive, Thousand Oaks, California
 6   91320. This envelope was provided a FedEx tracking number of 783521790748.
 7         3.     On February 12, 2021, on behalf of Plaintiff, I e-mailed true and
 8   correct copies of the ’077 Patent and the aforementioned letter of February 8, 2021,
 9   to Defendant at the following e-mail address: tmops@amgen.com. It is my
10   understanding that these documents were successfully delivered to Defendant at
11   this e-mail address, as I never received a return-to-sender error message in
12   response to this e-mail.
13         4.     On February 5, 2020, I caused the United States patent number of the
14   ’077 Patent (U.S. Patent No. 10,254,077 B2) to be listed on Plaintiff’s company
15   website. This patent number has continued to be listed on Plaintiff’s company
16   website since February 5, 2020.
17         5.     On February 5, 2020, I caused this listed patent number to itself be an
18   Internet hyperlink embedded within Plaintiff’s website that will redirect a web
19   browser to a webpage from the USPTO website that includes an electronic (and
20   word-searchable) version of the ’077 Patent that has been published by the
21   USPTO, wherein such electronic version includes a listing of the issued patent
22   claims for the ’077 Patent. Moreover, this USPTO web page includes an Internet
23   hyperlink that will redirect a web browser to a USPTO portal where true and
24   correct copies of pages from the ’077 Patent can be viewed (one page at a time),
25   including each of the patent drawings of the ’077 Patent. The aforementioned
26   Internet hyperlink that was embedded in Plaintiff’s website on February 5, 2020,
27   has continued to be so embedded in Plaintiff’s website since that date.
28         6.     On February 5, 2020, I caused an additional Internet hyperlink


     DECLARATION OF JERRY A. CRANDALL          2                     Case No. 2:21-cv-01816
       Case 2:21-cv-01816 Document 1-48 Filed 02/26/21 Page 3 of 3 Page ID #:582



 1   (appearing as a graphical icon) to be added to Plaintiff’s company website to the
 2   left of the aforementioned patent number of the ’077 Patent. Selecting such
 3   hyperlink will cause a web browser to launch a true and correct copy (in PDF
 4   format) of the ’077 Patent.
 5         7.     I declare under penalty of perjury that the foregoing is true and
 6   correct.
 7

 8         Executed on February 26, 2021, in Reno, Nevada.
 9

10                                          By:    /s/ Jerry A. Crandall
11                                                 Jerry A. Crandall (CSB No. 250192)
12
                                                   jac@crandalltech.com
                                                   CRANDALL TECHNOLOGIES LLC
13                                                 1590 Heavenly View Trail
14                                                 Reno, NV 89523
                                                   Telephone: 775.525.8777
15                                                 Facsimile: 775.501.5157
16
                                                   Attorney for Plaintiff
17                                                 Crandall Technologies LLC
18

19

20

21

22

23

24

25

26

27

28


     DECLARATION OF JERRY A. CRANDALL          3                     Case No. 2:21-cv-01816
